             Case 3:21-cv-00013-TCB Document 1 Filed 02/05/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                              NEWNAN DIVISION

JOHNNY DANIEL,

                       Plaintiff,

v.                                                 CIVIL ACTION FILE NO.:

RAMON CORONADO-RIOS,
FLEGSA EXPRESS, LLC, and
HUDSON INSURANCE COMPANY,

                       Defendants.


                                NOTICE OF REMOVAL

          COMES NOW, Defendant FLEGSA EXPRESS, LLC (“Defendant”) and,

pursuant to 28 U.S.C. § 1446, hereby removes the action now pending in the State

Court of Coweta County, State of Georgia, Case No. 20SV0460E, styled Johnny

Daniel v. Ramon Coronado-Rios, FLEGSA EXPRESS, LLC, and Hudson Insurance

Company, wherein Plaintiff Johnny Daniel (“Plaintiff”) demands judgement against

Defendant, and respectfully shows unto this Honorable Court as follows:

     1.       Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332.

     2.       The Affidavit of Defendant’s counsel, Brantley C. Rowlen, Esq. (“Rowlen

              Aff.”), is submitted as Exhibit A in support of this Notice of Removal.

     3.       This is a civil action regarding Plaintiff’s claim of negligence against



4837-7141-3466.1
      Case 3:21-cv-00013-TCB Document 1 Filed 02/05/21 Page 2 of 4




      Defendant.

4.    This action was commenced in the State Court of Coweta County, Georgia

      on November 19, 2020. Defendant was purportedly served with the

      Summons and Complaint through the Georgia Secretary of State on or

      about January 7, 2021. Co-Defendant Ramon Coronado-Rios has not yet

      been served in this action. (Rowlen Aff., ¶ 4).

5.    Upon information and belief, Plaintiff intends to seek damages in excess

      of $75,000.00. (Rowlen Aff., ¶ 5).

6.    Upon information and belief, at all times material to this action, Plaintiff

      was a citizen of the State of Florida. (Rowlen Aff., ¶ 6).

7.    At all times material to this action, Defendant FLEGSA EXPRESS, LLC

      was a Texas corporation with its principal place of business in the State of

      Texas. (Rowlen Aff., ¶ 7).

8.    At all times material to this action, Defendant Ramon Coronado-Rios was

      a resident of Mexico. (Rowlen Aff., ¶ 8).

9.    The basis for this Court’s jurisdiction is diversity jurisdiction.

10.   Copies of all process, pleadings, and orders served upon Defendant and

      such other papers that are attachments as required by 28 U.S.C. § 1446 and

      local court rules are filed herein. (See composite Exhibit B).


                                    2 of 4
           Case 3:21-cv-00013-TCB Document 1 Filed 02/05/21 Page 3 of 4




   11.      Pursuant to 28 U.S.C. § 1446(d), Defendant has provided written notice to

            all adverse parties and has filed a copy of this Notice of Removal with the

            Clerk of Court for the State of Coweta County, Georgia. (A copy of the

            Notice of Filing Notice of Removal to opposing counsel is attached hereto

            as Exhibit C; a copy of the Certification of Notice of Removal is attached

            hereto as Exhibit D).

         WHEREFORE, Defendant FLEGSA EXPRESS, LLC respectfully submits

this matter to this Court’s jurisdiction.

         Respectfully submitted this 5th day of February, 2021.


                                            LEWIS BRISBOIS BISGAARD & SMITH LLP

                                            Kyle A. Ference
                                            Brantley C. Rowlen
                                            Georgia Bar No. 153031
                                            Kyle A. Ference
                                            Georgia Bar No. 683043

                                            Counsel for FLEGSA EXPRESS, LLC
1180 Peachtree Street, NE
Suite 2900
Atlanta, Georgia 30309
404.476.2001 – Telephone
404.467.8845 – Facsimile
brantley.rowlen@lewisbrisbois.com
kyle.ference@lewisbrisbois.com




                                            3 of 4
           Case 3:21-cv-00013-TCB Document 1 Filed 02/05/21 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing NOTICE OF

REMOVAL has been mailed to all parties to this action via U.S. Mail, addressed as

follows:

                                Robert B. Tidwell
                                Aaron L. Strimban
                           TIDWELL & STRIMBAN, LLC
                        135 Village Centre West, Suite 200
                           Woodstock, Georgia 30188

                               Counsel for Plaintiff

      This 5th day of February, 2021.

                                        LEWIS BRISBOIS BISGAARD & SMITH LLP

                                        /s/ Kyle A. Ference
                                        Brantley C. Rowlen
                                        Georgia Bar No. 153031
                                        Kyle A. Ference
                                        Georgia Bar No. 683043

                                        Counsel for FLEGSA EXPRESS, LLC
1180 Peachtree Street, NE
Suite 2900
Atlanta, Georgia 30309
404.476.2001 – Telephone
404.467.8845 – Facsimile
brantley.rowlen@lewisbrisbois.com
kyle.ference@lewisbrisbois.com




                                        4 of 4
